Citation Nr: 0024516	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from April 28, 1980 through 
June 16, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 Rating Decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (RO).  Following a video-
conferencing hearing in October 1998, this matter was 
remanded by the Board for further development.  A second 
video-conferencing hearing was held in April 2000.  
Transcripts of all hearings conducted are on file.  The two 
Board Members who conducted the video hearings have 
participated in this decision.  


FINDINGS OF FACT

1.  All relevant and available evidence for adjudication of 
this claim has been obtained by the RO.

2.  The veteran unequivocally had psychiatric symptoms that 
required treatment prior to entry onto active duty in April 
1980.

3.  The record contains no competent medical evidence of a 
permanent increase in severity of the veteran's pre- existing 
psychiatric disorder during service, nor is it shown that a 
chronic acquired psychiatric disorder is related to service 
or to any in-service occurrence or event.

4.  The veteran was noted to have occasional, acute, discrete 
episodes of situational disturbance, which constitute 
individual and acute illnesses prior to and during service.

5.  The veteran's psychiatric problems are precipitated by 
exposure to unusual life stress; to the extent they are due 
to personality disorder components, they do not constitute 
diseases or injuries for which compensation may be paid.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for an acquired psychiatric disorder.  
The veteran contends that his current disorder should be 
service connected.  It is asserted that he had a "nervous 
breakdown" in service.  The threshold is whether the 
veteran's claim of entitlement to service connection for his 
psychiatric disorders is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this case, it is concluded that the claim is not 
inherently implausible, and as such, that it is well 
grounded.  In addition, it is concluded that, following the 
prior remand, all appropriate development has been 
accomplished, and no further duty to assist in developing 
evidence is indicated.  38 U.S.C.A. § 5107.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).  
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The veteran's March 1980 medical examination, conducted in 
conjunction with his entry into the service, does not 
indicate any preexisting psychiatric disorders.  He reported 
no pertinent complaints on his medical history report, and 
specifically denied having been treated for a mental 
conduction.  He was, therefore, presumed sound for enlistment 
into service.

That notwithstanding, the veteran's December 1975 hospital 
reports, combined with his service medical records, including 
a Service Psychiatric Evaluation performed in May 1980, 
provide clear and unmistakable evidence that the veteran's 
psychiatric symptoms preexisted the veteran's period of 
active service.  38 C.F.R. § 3.304(b).  The U.S. Court of 
Appeals for the Federal Circuit recently reaffirmed the 
premise that the government can rebut the presumption of 
soundness where there is clear and unmistakable evidence that 
the injury, or, as applicable, the disease, existed before 
acceptance and enrollment and was not aggravated by the 
veteran's service.  See Harris v. West, 203 F.3d 1347 (2000).

The veteran acknowledged experiencing previous episodes of 
depression resulting from the death of his parents and older 
brother prior to his term of service.  In December 1975, 
after the death of his older brother the veteran was 
hospitalized for depression (reactive), suicidal ideation, 
drug dependence (mixed) and possible minimal brain damage.  
He was signed out against medical advice by the family.  
Follow-up care was recommended.  A depressive neurosis was 
diagnosed.

The Service Psychiatric Evaluation in May 1980 found that the 
veteran demonstrated "no physical condition that would 
warrant separation from the Army through medical channels."  
Furthermore, the evaluation indicates, "This individual 
appears essentially unable to respond to training to meet 
even minimal standards and is likely to be unable to cope 
with the demands of the Army."  The Evaluation goes on to 
recommend that it is, "in the best interest of both the 
individual and the Army that this person be discharged from 
service."  The history of multiple deaths in the family was 
recorded.  It was noted that he had a chronic affective 
disorder, mainly obsessive intrusive preoccupation with the 
death's of his parents and brother.  He had low frustration 
tolerance and anxiety.  It was thought questionable as to 
whether any rehabilitation efforts would be of value.  He was 
separated from service by the middle of the next month.

The ultimate question that remains is whether there is 
evidence of a chronic acquired psychiatric disorder in 
service, or one that was aggravated by service.  Although the 
veteran claimed that stress resulting from his training 
aggravated his depression, his contentions do not constitute 
medical evidence of an increase in disability because he is a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
that his depressive disorder was aggravated by service.  In 
fact, the record contains medical evidence to the contrary.  

The Service Psychiatric Evaluation fails to diagnose the 
veteran as having any acquired psychiatric disorder that was 
in any way related to service.  He was thought to have a 
chronic affective disorder related to the deaths of his 
parents and his brother, but it is not shown that any event 
in service made this pathology worse.  In January 1997, the 
veteran received a VA Medical Examination which provided a 
diagnosis of generalized anxiety disorder, depressive 
disorder, opioid dependence, cannabis abuse and nicotine 
dependence.  However, this examiner did not opine as to the 
relationship between the veteran current disorders and his 
term of service.  In June 1999, the veteran received a second 
VA Medical Examination which indicates that the veteran's 
various psychiatric problems represent discrete episodes with 
clear-cut beginnings and ends precipitated by unusual life 
stresses.  The June 1999 VA Examination reconfirmed the 
chemical dependency disorders diagnosed in the previous VA 
Examination, however the examiner fails to specifically 
identify the generalized anxiety disorder and depressive 
disorder which were diagnosed in 1997.  Furthermore, the 1999 
VA Medical Examination addresses the issue of aggravation 
directly.  It indicates that the specific episode which 
occurred during service does not represent an onset of a new 
psychiatric disorder, but "an acute decompensation into a 
state of anxiety by someone with inadequate personality 
traits who could not withstand the rigors of military 
training."

It was concluded that these personality traits would be 
lifelong.  It was not held, however, that there was a chronic 
acquired psychiatric disorder noted in service.  Rather, as 
noted, this was thought to be an acute exacerbation secondary 
to the personality traits.  It was noted that there was some 
time after the in-service treatment until additional 
psychiatric treatment of any kind was indicated.  There was 
some treatment in 1987 secondary to a work related injury.  
Some of the records recorded a history of a "nervous 
breakdown" in service, but did not, in general, relate 
current psychiatric pathology to service. 

The record does contain one private record noting a "nervous 
breakdown" in service, and noting a several month period of 
hospitalization.  As noted, the veteran did spend much of his 
two-month period in service in treatment, but according to 
medical opinion, this did not represent the onset of 
additional psychiatric disability of a chronic nature or even 
a permanent increase in severity of the pre- existing 
psychiatric disorder.  As noted, the record does not contain 
medical opinion that an acquired psychiatric disorder is 
related to or aggravated by service.

The Board has also considered the testimony offered at the 
personal hearings on appeal.  The veteran has asserted that 
he had a "nervous breakdown" in service.  The evidence does 
show that he was treated for some psychiatric symptoms during 
service, but that they were similar to psychiatric symptoms 
noted prior to service.  He is not competent to make the 
medical connection, and as noted, the medical connection is 
not otherwise made by competent evidence.  The personality 
traits that have been noted reported to be lifelong defects, 
and as such are not considered as injury or diseases for 
which service connection could not be granted.  38 C.F.R. 
§ 3.303.

In view of the foregoing, this appeal is denied.  The 
overwhelming weight of the evidence is against the claim, so 
there is no reasonable doubt raised.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



			
	NANCY I. PHILLIPS	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	MICHAEL D. LYON 
Member, Board of Veterans' Appeals



 

